EXHIBIT MEDIA RELEASE TRADING UPDATE Vodacom results for the period ended June 30, 2008 Group revenue increased by 14.5% year on year for the quarter ended June 30, 2008, while customers increased by 6.6% since June 30, 2007. As at June 30, 2008, Vodacom Group recorded 34.6 million customers across its networks operating in South Africa, Tanzania, the Democratic Republic of the Congo, Lesotho and Mozambique, reflecting a 1.7% increase in the three months since March 31, 2008. South Africa South Africa continued to increase its customer base despite an increasingly competitive market. South Africa March 31, 2008 June 30, 2008 % change Customers (thousands) 24,821 24,891 0.3 Contract 3,541 3,643 2.9 Prepaid 21,177 21,138 (0.2) Community services 103 110 6.8 Inactive customers (3 months - %) 10.3 11.0 0.7 pts Contract 4.0 3.7 (0.3 pts) Prepaid 11.4 12.3 0.9 pts ARPU (ZAR) * 128 130 1.6 Contract 486 481 (1.0) Prepaid 62 64 3.2 Community services 689 597 (13.4) Churn (%) 42.3 40.6 (1.7 pts) Contract 8.3 9.6 1.3 pts Prepaid 47.9 46.0 (1.9 pts) Estimated mobile SIM card penetration (%) 94 96 2 pts Estimated mobile market share (%) 55 54 (1 pt) Non-South African operations Vodacom’s non-South African operations increased their total customer base by 5.4% since March 31, 2008 to 9.7 million customers. Non-South African operations March 31, 2008 June 30, 2008 % change Vodacom Tanzania Customers (thousands) 4,207 4,495 6.8 Contract 16 18 12.5 Prepaid 4,181 4,467 6.8 Public phones 10 10 - ARPU (ZAR) * 51 50 (2.0) Churn (%) 45.5 45.0 (0.5 pts) Estimated mobile market share (%) 52 52 - Vodacom Congo Customers (thousands) 3,289 3,454 5.0 Contract 21 23 9.5 Prepaid 3,209 3,354 4.5 Public phones 59 77 30.5 ARPU (ZAR) * 60 64 6.7 Churn (%) 48.0 55.8 7.8 pts Estimated mobile market share (%) 41 40 (1 pt) Vodacom Lesotho Customers (thousands) 395 421 6.6 Contract 4 4 - Prepaid 383 408 6.5 Public phones 8 9 12.5 ARPU (ZAR) * 74 68 (8.1) Churn (%) 17.8 18.5 0.7 pts Estimated mobile market share (%) 80 80 - Vodacom Mozambique Customers (thousands) 1,282 1,302 1.6 Contract 21 23 9.5 Prepaid 1,250 1,267 1.4 Public phones 11 12 9.1 ARPU (ZAR) * 31 36 16.1 Churn (%) 58.7 64.1 5.4 pts Estimated mobile market share (%) 40 40 - * Total ARPU is calculated by dividing the average monthly revenue during the period by the average monthly total reported customer base during the period. ARPU excludes revenues from equipment sales and other sales and services. With effect from April 1, 2008, ARPU calculations include revenues from national roamers and international visitors roaming on Vodacom’s network. Historical ARPU numbers have been restated inline with this new methodology.
